Citation Nr: 1101596	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  99-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for postoperative 
residuals of a tonsillectomy.

2.  Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a stomach disorder, to 
include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to December 
1948 and from September 1950 to March 1951.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1998 and December 1999 rating decisions 
and has a very extensive procedural history.  In the October 1998 
rating decision, the RO determined that new and material evidence 
had not been received to reopen a claim for service connection 
for a stomach disorder.  In this decision, the RO also denied an 
compensable rating for residuals of a tonsillectomy.  In the 
December 1999 rating decision, the RO granted service connection 
and a 30 percent rating for PTSD, effective July 31, 1998.  The 
Veteran provided testimony as to the PTSD rating claim at an RO 
hearing in September 2000.  

In a May 2001 decision, the Board, in pertinent part, denied the 
Veteran's claim for an initial rating higher than 30 percent for 
PTSD.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
March 2002, the parties (the Veteran and the General Counsel) 
filed a joint motion and requested that the Board's decision be 
vacated and remanded.  The Court granted this motion in the same 
month.  

In a March 2003 decision, the Board, in pertinent part, again 
denied the Veteran's claim for an initial rating higher than 30 
percent for PTSD.  The Veteran again appealed the Board's 
decision to the Court.  In July 2003, the parties filed a joint 
motion which requested that the Board's decision be vacated and 
remanded, and the Court granted this motion in the same month.  
In March 2004, the Board remanded the issue of entitlement to an 
initial rating higher than 30 percent for PTSD for further 
development.  In a July 2004 rating decision, the RO increased 
the rating for the Veteran's service-connected PTSD to 50 
percent, effective July 31, 1998.  

In a June 2006 decision, the Board granted an initial rating of 
70 percent for PTSD, while remanding the issues of whether new 
and material evidence had been received to reopen a claim for 
service connection for a stomach disorder and entitlement to a 
compensable rating for postoperative residuals of a 
tonsillectomy.  In a July 2006 decision, the RO implemented the 
Board's decision and increased the rating for the Veteran's 
service-connected PTSD to 70 percent, effective July 31, 1998.  
The Veteran then appealed the Board's decision, to the extent 
that it determined that an initial rating higher than 70 percent 
was not warranted, to the Court.  In October 2006, the parties  
filed a joint motion which requested that the Board's decision be 
vacated and remanded, and this motion was granted by the Court in 
the same month.  In July 2007, the Board remanded all the issues 
on appeal for further development.  

In a February 2008 rating decision, the RO granted the Veteran's 
claim of entitlement to a total disability rating based upon 
individual unemployability (TDIU), effective May 2, 2007.  The 
Veteran filed a notice of disagreement as to the issue of 
entitlement to an effective date earlier than May 2, 2007, for 
the award of the TDIU rating in April 2008, and a Statement of 
the Case was issued in February 2009.  The record does not 
reflect that a timely substantive appeal was submitted as to that 
issue.  Thus, in an August 2009 decision, the Board concluded 
that it did not have jurisdiction over that claim.  38 C.F.R. §§ 
20.200, 20.202, 20.302 (2010).  

The Board further notes that, in a September 1999 VA Form 9, the 
Veteran requested a Travel Board hearing at the RO.  In January 
2000, the RO notified the Veteran that he had been put on the 
list of persons wishing to appear at a Travel Board hearing.  The 
Veteran was notified that he could request a personal hearing at 
the RO, a Board videoconference hearing, a Board hearing in 
Washington, DC., or to not have a hearing.  The Veteran did not 
respond.  In a May 2000 statement, the Veteran's representative 
indicated that the Veteran desired a personal hearing at the RO.  
As noted above, the Veteran was afforded a personal hearing at 
the RO in September 2000.  In the July 2007 Board remand, the 
Board requested that the RO contact the Veteran to determine his 
hearing preference, and based on his response, schedule the 
Veteran for a hearing, pursuant to 38 C.F.R. § 20.700 (2010).  In 
a September 2007 letter to the Veteran and his representative, 
the RO requested that the Veteran indicate which type of Board 
hearing he preferred.  The Veteran did not respond to the 
September 2007 letter.  Therefore, in an August 2009 decision, 
the Board concluded that the Veteran no longer desired a Travel 
Board hearing, or any hearing for that matter.  

In that same August 2009 decision, the RO denied the Veteran's 
claim for an initial rating in excess of 70 percent for PTSD but 
also reopened the claim for service connection for a stomach 
disorder.  That claim and the tonsillectomy rating claim were 
remanded for further development.  That development has been 
accomplished, and, as a Supplemental Statement of the Case was 
issued in June 2010, those claims are again before the Board.

As to the PTSD rating claim, the parties again filed a joint 
motion for partial remand in May 2010.  The Court granted that 
motion in the same month, and the PTSD rating claim is 
accordingly before the Board again as well.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for a higher initial evaluation for PTSD and for 
service connection for a stomach disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The Veteran's service-connected postoperative residuals of a 
tonsillectomy are essentially asymptomatic, with no evidence of 
hoarseness or inflammation of the cords or the mucous membrane.


CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
residuals of a tonsillectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.97, Diagnostic Code 6516 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in September 2007 and 
September 2009, with the Veteran notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This notification came well after the issuance of the 
appealed rating decision, but it is noteworthy that the rating 
decision preceded the enactment of the current laws and 
regulations governing notice requirements.  The case was most 
recently readjudicated in a June 2010 Supplemental Statement of 
the Case, and the combination of corrective action and 
readjudication ensures that the Veteran has been afforded due 
process, without prejudice, in terms of notification.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  There is no indication 
of any VA or other treatment for which a determination of this 
claim must be delayed so as to obtain records.  Notably, the RO 
contacted the Social Security Administration (SSA) for medical 
records in September 2007, but the SSA responded that there were 
no available medical records.  Additionally, the Veteran was 
afforded VA examinations that were fully adequate to address the 
symptoms and severity of the service-connected tonsillectomy 
disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, as here, 
the present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  In every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has evaluated the Veteran's disability by analogy under 
38 C.F.R. § 4.97, Diagnostic Code 6516, which concerns 
laryngitis.  Under this section, a 10 percent evaluation 
contemplates hoarseness, with inflammation of cords or mucous 
membrane.  A maximum 30 percent evaluation is assigned for 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  See 
38 C.F.R. §§ 4.20, 4.27.

In this case, service connection for postoperative residuals of a 
tonsillectomy was established in an October 1969 rating decision, 
in view of evidence of in-service tonsillitis on multiple 
occasions in 1948 and a tonsillectomy performed in April 1949.  
That evaluation has since remained in effect.  

The medical evidence contemporaneous with the present appeal is 
largely devoid of tonsillectomy findings, except for two VA 
examination reports.  The report of a September 1998 VA upper 
respiratory examination contains a notation of a postoperative 
tonsillectomy but is entirely negative for upper respiratory 
findings other than a septal spur.  A more detailed VA upper 
respiratory examination report, from June 2010, indicates that 
the Veteran reported throat pain associated with acid reflux but 
denied dysphagia or hoarseness.  The examination was negative for 
nasal obstruction; nasal polyps; septal deviation; permanent 
hypertrophy of turbinates from bacterial rhinitis; rhinoscleroma; 
tissue loss, scarring, or deformity of the nose; Wegener's 
granulomatosis or granulomatous infection; a laryngectomy; or 
residuals of an injury to the pharynx, including nasopharynx.  
The examiner specifically noted that there was no evidence of 
residuals of tonsillectomy upon examination, as well as no 
significant occupational or daily activity effects.

In summary, there is absolutely no evidence of record whatsoever 
of ongoing symptomatology due to the Veteran's service-connected 
tonsillectomy residuals, let alone symptomatology sufficient to 
warrant a schedular 10 percent evaluation under Diagnostic Code 
6516.  This is true for the entire pendency of the appeal, and 
there also is no basis for a staged schedular rating as well 
under Hart because of the consistently minimal disability 
picture.

By the same token, the Veteran has submitted no evidence showing 
that this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this disorder 
has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Overall, the evidence does not support a compensable evaluation 
for postoperative residuals of a tonsillectomy, and the claim for 
that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable rating for postoperative residuals 
of a tonsillectomy is denied.


REMAND

In the May 2010 joint motion, the parties cited to comments from 
VA examination reports dated in July 2004 and June 2008 as 
warranting further analysis for whether a 100 percent evaluation 
for PTSD was warranted.  The Board notes that, to date, the 
Veteran's VA examinations have not directly addressed whether his 
PTSD is productive of both total occupational and total social 
impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Board further notes that this case has been pending for an 
extended period, as the initial grant of a 70 percent evaluation 
for PTSD dates back to July 31, 1998, and a further examination 
with a claims file review is also needed to ascertain the time 
frame in which total occupational and social impairment, if in 
fact present, arose.

The Board also notes that VA treatment records from the 
Shreveport, Louisiana VA Medical Center (VAMC), dated through May 
2010, were recently added to the claims file.  These records 
indicate current use of psychotropic medications, including 
Prozac and Trazodone, but they are largely devoid of evidence of 
current psychiatric treatment.  Efforts should thus be made to 
not only update treatment records from the Shreveport VAMC but 
also to contact the Veteran to ascertain whether he is receiving 
psychiatric treatment at another facility.

Also of concern to the Board is the gap in Shreveport VAMC 
treatment records between June 2005 and November 2006.  It is 
apparent from the record that relevant gastrointestinal treatment 
was rendered at this facility during that time period.  VA 
examination reports from February and April of 2007, as well as a 
VA treatment record from March 2008, indicate that the Veteran 
underwent treatment for a gastric bleed during that time and also 
had an esophagogastroduodenoscopy (EGD) and a colonoscopy.  
Corresponding records must be requested and, if available, added 
to the claims file.  38 C.F.R. § 3.159(c)(2).  The Board also 
notes that copious VA treatment records have been obtained since 
the June 2010 VA gastrointestinal examination, and a further VA 
examination addressing the nature and etiology of the claimed 
stomach disorder, including on a secondary service connection 
basis, is warranted.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be contacted and 
requested to provide the names, dates, and 
locations of all treatment providers who 
have treated him for PTSD since July 1998.  
For each non-VA provider, he should fill 
out a signed release form.

2.  Then, all records of medical treatment 
which are not currently associated with the 
Veteran's claims file should be requested.  
This request must include records from the 
Shreveport VAMC dated from June 2005 to 
November 2006 and from May 2010 to the 
present time.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  The Veteran should next be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected PTSD and the history of onset of 
such symptoms.  The examiner must review 
the claims file in conjunction with the 
examination.    

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective complaints and objective 
symptoms should be noted.  The examiner is 
requested to provide a multi-axial 
diagnosis and to assign a Global Assessment 
of Functioning (GAF) score.  In discussing 
the GAF score, it is essential that the 
examiner ascertain whether the Veteran's 
PTSD is productive of total occupational 
impairment AND total social impairment.  
If this question is answered in the 
affirmative, the examiner should, based 
upon the Veteran's reported history and a 
review of the prior evidence of record, 
ascertain the approximate time frame (i.e., 
the month and year) when total occupational 
and social impairment arose.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

4.  The Veteran should also be afforded a 
VA gastrointestinal examination, with an 
examiner who has reviewed the entire claims 
file.  The examiner should render diagnoses 
for each upper gastrointestinal disorder 
shown upon examination, or otherwise by the 
record, since the date of the Veteran's 
claim in July 1998.  For each diagnosed 
disorder, the examiner must render an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such disorder: a) 
is etiologically related to service, or b) 
was caused or permanently worsened as due 
to the service-connected PTSD.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

5.  After completion of the above 
development, and after determining that all 
requested development has been 
accomplished, the Veteran's claims for an 
initial evaluation in excess of 70 percent 
for PTSD and for service connection for a 
stomach disorder (to include as secondary 
to the service-connected PTSD) should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


